1    MARY-ANNE MILLER
     County Counsel
2    TIMOTHY BALDWIN
     Deputy District Attorney
3
     Office of the District Attorney, Civil Division
4
     500 S. Grand Central Pkwy., 5th Floor
     Las Vegas, NV 89106
5    Phone: (702) 455-4761
     Email: Mary-Anne.Miller@clarkcountyda.com
6           Timonty.Baldwin@clarkcountyda.com

7    JONATHAN G. HARDIN
     Perkins Coie LLP
8    700 13th Street N.W., Suite 600
     Washington, DC 20005
9
     Phone: (202) 654-6297
10
     Email: JHardin@perkinscoie.com

11   BARRY G. STRATFORD
     LINDSEY M. HUANG
12   Perkins Coie LLP
     2901 N. Central Ave., Suite 2000
13   Phoenix, AZ 85012
     Phone: (602) 351-8206
14   Email: BStratford@perkinscoie.com
            LHuang@perkinscoie.com
15

16   Attorneys for Defendant County of Clark

17
                                 UNITED STATES DISTRICT COURT
18                                    DISTRICT OF NEVADA

19   UNITED STATES OF AMERICA,

20                          Plaintiff,                     Case No.: 2:17-cv-02303-MMD-PAL

21
                            v.
22
     COUNTY OF CLARK and NEVADA
23   LINKS, INC.,

24                          Defendants.

25

26      MOTION FOR LEAVE TO WITHDRAW CATHERINE GRECH AS ATTORNEY

27          Pursuant to LR 11-6(b), Defendant County of Clark hereby requests leave for Catherine

28   Grech to withdraw as counsel in the above-captioned case. Ms. Grech recently departed Perkins


                                                       1
1    Coie LLP and therefore no longer represents the County. Jonathan Hardin, Barry Stratford, and

2    Lindsey Huang of Perkins Coie LLP, and Mary-Anne Miller and Timothy Baldwin of the Office

3    of the District Attorney, continue to serve as counsel of record for the County. The withdrawal

4    of Ms. Grech will not result in delay of discovery, the trial, or any hearing in this case.

5

6    DATED: February 4, 2019                        Respectfully submitted,

7
                                                    /s/ Jonathan G. Hardin
8                                                   JONATHAN G. HARDIN, pro hac vice
                                                    Perkins Coie LLP
9
                                                    700 13th Street N.W., Suite 600
10
                                                    Washington, DC 20005

11                                                  BARRY G. STRATFORD, pro hac vice
                                                    LINDSEY M. HUANG, pro hac vice
12                                                  Perkins Coie LLP
                                                    2901 N. Central Ave., Suite 2000
13                                                  Phoenix, AZ 85012
14                                                  MARY-ANNE MILLER, State Bar No. 1419
                                                    TIMOTHY BALDWIN, State Bar No. 11048
15
                                                    Office of the District Attorney
16
                                                    500 S. Grand Central Pkwy., 5th Floor
                                                    Las Vegas, NV 89106
17
                                                    Attorneys for Defendant County of Clark
18

19    IT IS SO ORDERED this 5th day
      of February, 2019.
20

21
      __________________________
22    Peggy A. Leen
      United States Magistrate Judge
23

24

25

26

27

28


                                                       2
1                                    CERTIFICATE OF SERVICE

2            In compliance with Local Rule 5-1, the undersigned certifies that on February 4, 2019,

3    the foregoing document was served via the Court’s CM/ECF system upon counsel of record for

4    all parties.

5
                                                  /s/ Jonathan G. Hardin
6                                                 Attorney for Defendant County of Clark
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
